


Exhibit 10.49

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (herein called the “Amendment”) is made
as of May 5, 2009 by and among CLEAN ENERGY FUELS CORP., a Delaware corporation
(“CEF”), and CLEAN ENERGY, a California corporation (“Clean Energy”; CEF and
Clean Energy together are the “Borrowers”), and PLAINSCAPITAL BANK, a Texas
state chartered bank (“Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrowers and Lender entered into that certain Credit Agreement
dated as of August 15, 2008, as amended by that certain First Amendment to
Credit Agreement dated as of February 13, 2009 and that certain Second Amendment
to Credit Agreement dated as of March 12, 2009 (as amended, supplemented, or
restated to the date hereof, the “Original Credit Agreement”), for the purpose
and consideration therein expressed, whereby Lender became obligated to make
loans to the Borrowers as therein provided; and

 

WHEREAS, the Borrowers and Lender desire to amend the Original Credit Agreement
as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lender to the
Borrowers, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 


ARTICLE I.


 


DEFINITIONS AND REFERENCES


 

§ 1.1.       Terms Defined in the Original Credit Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.

 

§ 1.2.       Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

 

“Amendment” means this Third Amendment to Credit Agreement.

 

“Credit Agreement” means the Original Credit Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMENDMENTS TO ORIGINAL CREDIT AGREEMENT

 

§ 2.1.       Permitted Liens.  The definition of “Permitted Liens” in Section 1
of the Original Credit Agreement is hereby amended to include new sub-sections
(m) and (n) that read as follows:

 

“(m)        Liens on property of the Borrowers or their Subsidiaries granted by
the Borrowers or their Subsidiaries in connection with contractual purchase
rights existing under any fueling station construction agreements of Borrowers
or their Subsidiaries, provided that such Liens cover only the property subject
to such contractual purchase rights; and

 

(n)           Liens granted on property of the Borrowers or their Subsidiaries
the acquisition of which by Borrowers or their Subsidiaries is funded in whole
or in part by any government or non-profit entity funding program or grant
award.”

 

§ 2.2.       Accounts Receivable.  Section 7.11 of the Original Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Section 7.11         Accounts Receivable.  As of the end of each calendar
quarter, the aggregate amount of Accounts of the Restricted Persons will not be
less than $8,000,000.”

 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS


 

§ 3.1        Effective Date.  This Amendment shall become effective as of the
date first above written when and only when:

 

(a)           Lender shall have received, at Lender’s office, this Amendment and
the Consent and Agreement, each duly executed and delivered and in form and
substance satisfactory to Lender.

 


(B)           THE BORROWERS SHALL HAVE PAID, IN CONNECTION WITH THE LOAN
DOCUMENTS, ALL FEES AND REIMBURSEMENTS TO BE PAID TO LENDER PURSUANT TO ANY LOAN
DOCUMENTS, OR OTHERWISE DUE LENDER AND INCLUDING FEES AND DISBURSEMENTS OF
LENDER’S ATTORNEYS.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

§4.1         Representations and Warranties of the Borrowers.  In order to
induce Lender to enter into this Amendment, each Borrower represents and
warrants to Lender that:

 


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V OF THE
CREDIT AGREEMENT ARE TRUE AND CORRECT AT AND AS OF THE TIME OF THE EFFECTIVENESS
HEREOF, EXCEPT TO THE EXTENT THAT THE FACTS ON WHICH SUCH REPRESENTATIONS AND
WARRANTIES ARE BASED HAVE BEEN CHANGED BY THE EXTENSION OF CREDIT UNDER THE
CREDIT AGREEMENT.


 

2

--------------------------------------------------------------------------------



 


(B)           SUCH BORROWER IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS
AMENDMENT AND IS AND WILL CONTINUE TO BE DULY AUTHORIZED TO BORROW MONIES AND TO
PERFORM ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT. SUCH BORROWER HAS DULY TAKEN
ALL CORPORATE ACTION NECESSARY TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS
AMENDMENT AND TO AUTHORIZE THE PERFORMANCE OF THE OBLIGATIONS OF SUCH BORROWER.


 


(C)           THE EXECUTION AND DELIVERY BY SUCH BORROWER OF THIS AMENDMENT, THE
PERFORMANCE BY SUCH BORROWER OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT CONFLICT WITH ANY
PROVISION OF LAW, STATUTE, RULE OR REGULATION OR OF THE ORGANIZATIONAL DOCUMENTS
OF SUCH BORROWER, OR OF ANY MATERIAL AGREEMENT, JUDGMENT, LICENSE, ORDER OR
PERMIT APPLICABLE TO OR BINDING UPON SUCH BORROWER, OR RESULT IN THE CREATION OF
ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY ASSETS OR PROPERTIES OF SUCH BORROWER. 
EXCEPT FOR THOSE WHICH HAVE BEEN OBTAINED, NO CONSENT, APPROVAL, AUTHORIZATION
OR ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY OR THIRD PARTY IS REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY SUCH BORROWER OF THIS AMENDMENT OR
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)           WHEN DULY EXECUTED AND DELIVERED, EACH OF THIS AMENDMENT AND THE
CREDIT AGREEMENT WILL BE A LEGAL AND BINDING OBLIGATION OF THE BORROWERS,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS OF GENERAL APPLICATION RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


ARTICLE V


 


MISCELLANEOUS


 

§5.1         Ratification of Agreements.  The Original Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects.  Any reference
to the Credit Agreement in any Loan Document shall be deemed to be a reference
to the Original Credit Agreement as hereby amended.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lender under the Credit
Agreement, the Notes, or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement, the Notes or any other Loan Document.

 

§ 1.3.       Survival of Agreements.  All representations, warranties, covenants
and agreements of each Borrower herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full.  All statements and agreements contained in any
certificate or instrument delivered by any Borrower hereunder or under the
Credit Agreement to Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, such Borrower under this
Amendment and under the Credit Agreement.

 

§5.3         Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

 

3

--------------------------------------------------------------------------------


 

§5.4         Governing Law.  This Amendment shall be governed by and construed
in accordance the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

 

§5.5         Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be validly executed by facsimile or other
electronic transmission.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

CLEAN ENERGY FUELS CORP., as a Borrower

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CLEAN ENERGY, as a Borrower

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

PLAINSCAPITAL BANK, as the Lender

 

 

 

 

 

By:

/s/ Ronald C. Berg

 

 

Name:

Ronald C. Berg

 

 

Title:

President, Turtlecreek

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------
